 Case 1:21-cr-00037-DKW Document 1 Filed 03/17/21 Page 1 of 7      PageID #: 1

            I I
                                                                         FILED IN THE
                                                                UNITED STATES DISTRICT COURT
                                                                     DISTRICT OF HAWAII
JUDITH A. PIIlLIPS                                                Mar 17, 2021, 4:28 pm
                                                                Michelle Rynne, Clerk of Court
Acting United States Attorney
District of Hawaii

CRAIG S. NOLAN
MICHAEL NAMMAR
Assistant UnitedStates Attorneys
Room 6.,.100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Fax: (808) 541-2958
E-Mail: Craig.Nolan@usdoj.gov
        Michael.Nammar@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAll

UNITED STATES OF AMERICA,          )    CR.NO. -CR 21-00037 JMS
                                                ------
                                   )
                   Plaintiff,      )   INDICTMENT
                                   )
      vs.                          )    [18 U.S.C. §§ 1343 and 1346]
                                   )
JASON DADEZ,                       )
                                  )
                   Defendant.     )
_ _ _ _ _ _ _ _ _)
                                INDICTMENT

The Grand Jury charges:
  Case 1:21-cr-00037-DKW Document 1 Filed 03/17/21 Page 2 of 7             PageID #: 2




                                    Counts 1 - 3
                             Honest Services Wire Fraud
                            (18 U.S.C. §§ 1343 and 1346)

       The Scheme to Defraud

       l.    In or about and between 2012 and September 2020, both dates being

approximate and inclusive, within the District of Hawaii and elsewhere, JASON

DADEZ, the defendant, devised and intended to devise a scheme and artifice to

defraud and deprive the citizens of the City and County of Honolulu and its

Department of Planning and Permitting ("DPP") of their rights to the honest and

faithful services of DADEZ, who was then employed by DPP initially as a Clerk

and subsequently as a Building Inspector, through bribery and the concealment of

material information.

      2.     The purpose of the scheme and artifice was for DADEZ to secretly

use his official position to enrich himself by soliciting and accepting gifts,

payments, and other things of value in exchange for his provision of favorable

official action to persons who paid him bribes.

      3.     The scheme and artifice was carried out by the following manner and

means, among others:

             a.     In or about 2020, DADEZ solicited and accepted gifts,

      payments, and other things of value from an architect and third-party

      reviewer ("Architect 1") and Architect 1's client who owned a multi-family


                                          2
Case 1:21-cr-00037-DKW Document 1 Filed 03/17/21 Page 3 of 7         PageID #: 3




    residence on Ala Wai Boulevard ("Owner 1") totaling at least $1,000.00.

    DADEZ provided favorable official action on behalf of Architect 1 and

    Owner 1 as requested and as opportunities arose, including by nullifying in

    the DPP violation system a building code violation issued to Owner 1

    concerning the residence on Ala Wai Boulevard.

          b.     From in or about June 2017 to in or about July 2017, DADEZ

    solicited and accepted gifts, payments, and other things of value from

    owners of a restaurant in Waipahu ("Owner 2") totaling $2,000.00.

    DADEZ provided favorable official action on behalf of Owner 2 as

    requested and as opportunities arose, including by processing two

    applications associated with a wall sign for the restaurant.

          c.     From in or about 2012 to in or about August 2020, DADEZ

    solicited and accepted gifts, payments, and other things of value from a solar

    contractor ("Contractor 1"). DADEZ provided favorable official-action on

   behalf of Contractor 1 as requested and as opportunities arose, including by

   processing solar project permit applications.

          d.     DADEZ took steps to hide, conceal, and cover up his activity

   and the nature and scope of his dealings with persons who paid him bribes,

   including by taking bribes in cash, using a personal cell phone for

   communications with persons who paid him bribes, and using a personal


                                       3
     Case 1:21-cr-00037-DKW Document 1 Filed 03/17/21 Page 4 of 7        PageID #: 4




         email address for communications with persons who paid him bribes, and by

         his failure to inform DPP of the bribes received by him in exchange for his

         provision of favorable official action on behalf of persons who paid him ·

         bribes.

         The Wire Communications

         4.    On or about the dates stated below, in the District of Hawaii and

 elsewhere, and for the purpose of executing the aforesaid scheme and artifice to

defraud, and attempting to do so, DADEZ did knowingly transmit, and cause to be

transmitted, certain writings, signs, signals, and sounds in interstate commerce,

with each such wire communication constituting a separate count of this

Indictment:

II
II
II
II
II
II
II
II
II

II


                                          4
  Case 1:21-cr-00037-DKW Document 1 Filed 03/17/21 Page 5 of 7              PageID #: 5




  COUNT        ONORABOUT           DESCRIPTION OF WIRE COJ\1MUNICATION

      1            6/26/2017        Wire communication by Defendant's bank for the
                                  · clearing and payment of a check from Owner 2 to
                                    Defendant for $1,000.00 deposited into
                                    Defendant's account
     2            7/18/2017         Wire communication by Defendant's bank for the
                                    clearing and payment of a check from Owner 2 to
                                    Defendant for $1,000.00 deposited into
                                    Defendant's account
     3             1/22/2020        Text message from Defendant to Architect 1
                                    regarding the residence on Ala Wai Boulevard

         All in violation of Title 18, United States Code, Sections 1343 and 1346.

                                    Forfeiture Notice

         5.    The allegations set forth in all paragraphs of this Indictment are .

hereby realleged and incorporated by reference for the purpose of noticing

forfeiture pursuant to Title 18, United States Code, Section 981(a)(l)(C) and Title

28, United States Code, Section 2461(c).

      6.       The United States hereby gives notice to Defendant that, upon

conviction of the offenses charged in Counts 1 - 3 of this Indictment, the

government will seek forfeiture, in accordance with Title 18, United States Code,

Section 981(a)(l)(C) and Title 28, United States Code, Section 2461(c), of any and

all property, real or personal, constituting, or derived from, proceeds traceable to

the violation of Title 18, United States Code, Section 1343, alleged in this

Indictment.



                                            5
     Case 1:21-cr-00037-DKW Document 1 Filed 03/17/21 Page 6 of 7            PageID #: 6




         7.      Ifby any act or omission of Defendant, any of the property subject to

 forfeiture described in paragraph 6 herein:

              a. cannot be located upon the exercise of due diligence;

              b. has been transferred or sold to, or deposited with, a third party;

              c. has been placed beyond the jurisdiction of the court;

              d. has been substantially diminished in value; or

              e. has been commingled with other property which cannot be subdivided

                 without difficulty,

II
II
II
II
II
II
II
II
II
II
II
II
II


                                              6
   Case 1:21-cr-00037-DKW Document 1 Filed 03/17/21 Page 7 of 7          PageID #: 7




 the United States of America will be entitled to forfeiture of substitute property up

 to the value of the property described above in paragraph 6, pursuant to Title 21,

 United States Code, Section 853(p ), as incorporated by Title 28, United States

 Code, Section 2461 ( c).

       DATED: March 17, 2021, Honolulu, Hawaii.

                                               A TRUE BILL

                                               Is/ Foreperson

                                               FOREPERSON, GRAND JURY


~ )


~~~
 Acting United States Attorney
 District of Hawaii



 CRAIG S. NOLAN
 MICHAEL NAMMAR
 Assistant U.S. Attorneys




 United States v. Jason Dadez
 Indictment
 Cr.No. CR 21-00037 JMS



                                          7
